Citation Nr: 1122549	
Decision Date: 06/10/11    Archive Date: 06/20/11	

DOCKET NO.  08-04 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for ingrown toenails, or residuals thereof.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

For reasons which become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed ingrown toenails, or residuals thereof.  

In that regard, service treatment records disclose that, in May 1966, while in service, the Veteran underwent the removal of the toenail from his right great toe.  While at the time of a service separation examination in October 1966, the Veteran's feet were described as within normal limits, during the course of private outpatient treatment in June 1985, it was noted that the Veteran was requesting removal of all of his toenails.  Moreover, in a subsequent private outpatient treatment record of September 1990, the Veteran was noted to have undergone the removal of the toenails from his left great and second toes.  Significantly, following a VA examination for compensation purposes in August 2005, it was noted that the Veteran exhibited diffuse onychomycosis affecting all ten of his toenails, as well as three fingernails on his right hand.  In the opinion of the examiner, given that the evidence suggested that the Veteran did experience problems with dermatophytosis in the military, the granting of service connection for current skin and "nail problems" seemed reasonable.  

The Board observes that, at the time of the filing of the Veteran's initial claim for service connection in 2005, he alleged that his ingrown toenails (or residuals thereof) had their origin during his period of active military service.  However, at the time of the filing of his Notice of Disagreement in December 2006, and once again with the filing of his Substantive Appeal in March 2008, the Veteran for the first time argued that his ingrown toenails (or residuals thereof) were in some way causally related to (now) service-connected tinea pedis with onychomycosis and dermatophytosis.  Significantly, to date, the Veteran has yet to be afforded a VA examination for the purpose of determining whether he does, in fact, suffer from ingrown toenails (or residuals thereof), and, if so, whether such disability is in any way causally related to his service-connected tinea pedis with onychomycosis and dermatophytosis.  See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  Nor has the RO yet adjudicated the issue of secondary service connection.  

Under the circumstances, and in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to July 2010, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded a VA examination, by an appropriate specialist, if deemed necessary, in order to more accurately determine the exact nature and etiology of his claimed ingrown toenails (or residuals thereof).  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claim.  

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

Following completion of the aforementioned examination, the examiner should specifically comment as to whether the Veteran currently suffers from chronic, clinically-identifiable ingrown toenails (or residuals thereof), and if so, whether that disability at least as likely as not had its origin during the Veteran's period of active military service.  Should it be determined that the Veteran does, in fact, suffer from chronic ingrown toenails (or residuals thereof), but that such disability did not have its origin during his period of active military service, an additional opinion is requested as to whether any identified toenail-related pathology is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected tinea pedis with onychomycosis and dermatophytosis.  A complete rationale must be provided for any opinion offered, and all information and opinions, when obtained, must be made a part of the Veteran's claims folder.  

The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  Moreover, a notation to the effect that this record review has taken place must be included in the examination report.  

3.  The RO/AMC should then readjudicate the Veteran's claim for service connection for ingrown toenails, or residuals thereof.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits, as well as a review of all pertinent evidence of record, since the issuance of the most recent SSOC in September 2009.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).



